Citation Nr: 1200071	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  08-16 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for arthritis. 

3.  Entitlement to service connection for left wrist sprain, synovitis. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran had active military service from April 1965 to November 1977.  The Board notes that a July 1978 Administrative Decision found the Veteran's period of service from November 1973 to November 1977 to be under conditions other than dishonorable for VA purposes and not a bar to VA benefits. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In pertinent part, the RO denied service connection for PTSD, arthritis, left wrist sprain, and lumbar strain. 

In a decision dated March 2010, the Board denied the claims of service connection for an acquired psychiatric disorder to include PTSD, arthritis and left wrist disability.  The Board remanded the claim of service connection for lumbar strain.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).

By rating decision dated May 2011, the RO granted service connection for lumbar strain, and assigned an initial 10 percent rating effective January 2005.  As the benefit sought on appeal was granted in full, the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

By order dated June 13, 2011, the Court remanded to the Board the issues listed on the title page pursuant to the terms of a Joint Motion for Remand (JMR).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The parties to the JMR believe that further efforts are needed to search for potentially relevant service treatment records (STRs) and service personnel records (SPRs).  In particular, it is requested that a request should be made for all available STRs and SPRs for the time period covering 1965 to 1973.  The case, therefore, is remanded to comply with this JMR request.

The parties to the JMR have also determined that VA must provide examination to determine whether any current disability of the left wrist is associated with injury during service, and whether any current psychiatric disorder began in or is related to service.  The Board, therefore, will order VA examinations to comply with the JMR request.

The Board further notes that, in argument before the Court, the Veteran's attorney asserted that the records associated with the Veteran's disability benefit claims with the Social Security Administration may be relevant to the appeal.  The Board has received a temporary RO folder which contains these records.  Thus, no further action on this matter is required.

Finally, in October 2011, the Veteran's representative requested that VA obtain current VA treatment records.  Thus, the Board will also request that the RO obtain updated VA clinical records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following military records:

   a) service treatment records for the period of active duty from 1965 to 1973;
   b) all available service personnel records; and
   c) any available records associated with the Veteran's 26-day inpatient admission at USAGH Landstuhl from March 29, 1977 to May 6, 1977. 




2.  Obtain the following VA clinical records:

   a) all available records from the Wilmington, Delaware VA Medical Center since May 2008; and
   b) all available hardcopy and electronic records with the "Elsmere VA Hospital" in approximately 1994.  See VA General Medical Examination Report dated November 1994.

3.  Following completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his psychiatric complaints.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:

   a) whether the Veteran meets the formal criteria for a PTSD diagnosis and, if so, identify the stressors supporting the diagnosis: and

   b) whether the Veteran manifests an acquired psychiatric disorder other than PTSD and, if so, whether it is at least as likely as not that such disability either first manifested during active service or is causally related to an event during active service (including his documented combat exposure)?

For purpose of examination and opinion, the examiner is specifically requested to address the following:

* the Veteran's inpatient admission from March 29, 1977 to May 6, 1997 for alcohol abuse and a reported diagnosis of depressive neurosis;
* the Veteran's denial of symptomatology such as frequent trouble sleeping, depression, excessive worry, or nervous trouble of any sort on his August 1977 separation examination;
* the September 20, 1977 opinion that the prior condition of depressive neurosis had resolved, and that the Veteran was then free of psychiatric illness;
* the January 25, 2005 VA clinician assessment that the Veteran had some PTSD symptoms, but did not have typical depression or anxiety symptoms;
* the May 2005 VA Compensation and Pension examination assessment that the Veteran did not meet the criteria for an Axis I diagnosis, including PTSD; and
* the June 28, 2005 VA clinician diagnosis of anxiety disorder not otherwise specified (NOS).

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

4.  Following completion of the above, schedule the Veteran for appropriate examination to determine the nature and etiology of his current left wrist disability.  The claims folder must be provided to the examiner for review.  Following examination and review of the claims folder, the examiner is requested to provide opinion on the following questions:
   
   a) obtain a detailed history from the Veteran as to the specifics of his alleged left wrist disability during active service (e.g., when, where, how, etc.);
   b) examine both the right and left wrist for the presence of a 4 cm. traumatic scar;
   c) identify all current disorders involving the left wrist; and
   d) for each disorder present, provide opinion as to whether it is at least as likely as not that such disability either first manifested during active service or is causally related to an event during active service?

For purpose of examination and opinion, the examiner is specifically requested to address the following:

* the service treatment records, including the history of shell fragment wound to the right wrist and the notation of a 4 cm. traumatic scar of the left wrist on the August 1977 separation examination;
* VA clinical records in June 2004 disclosing traumatic injury to the left wrist;
* private medical records in 2004 and 2005 which include an MRI arthrogram in August 2004, an MRI in November 2004 and an additional MRI in January 2005; and
* the results from the May 2005 VA Compensation and Pension examination report, including the Veteran's denial of having a left wrist scar and negative clinical findings pertaining to a left wrist scar.

A rationale must be provided for the opinion offered and, if the requested opinion cannot be provided on a medical or scientific basis and without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewing physician should clearly and specifically so specify and explain why this is so.  

5.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

